DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/26/2022 has been entered. Claim  5 has been amended. Claims 3 and 11 were previously cancelled. Claim 22 is new. Claims 1-2, 4-10, and 12-22 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (Pub. No.: US 2006/0287637 A1), in view of Gibbs (Pub. No.: US 2003/0109843 A1), and further in view of Kline et al. (Pub. No.: US 2010/0280481 A1).
Regarding claim 1, Lam discloses (fig. 1, 2A-B): an absorbent article (20) comprising: 
A first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041, ln. 7-11); 
A chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043, ln. 1-4); and 
A discrete ear (42) joined to the chassis (¶ 0056, ln. 1-8) and comprising: 
An outboard ear edge (distal edge 48) (see fig. 2A, ¶ 0057, ln. 8-10); 
A laminate comprising a first nonwoven (first substrate 80) and second nonwoven (second substrate 82) and an elastomeric material (74) sandwiched between said first and second nonwovens (¶ 0057, ln. 10-12), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ln. 1-6, ¶ 0060, ln. 1-2, ¶ 0025, ln. 1-3); and 
A first inelastic region (first void region 76) and an elastic region (characterized by regions where elastomeric material 74 is present), wherein the ear is joined to the chassis in the first inelastic region at a chassis attachment bond (84) (¶ 0060, ln. 1-6) and wherein a fastening system (50) is joined to the ear at a fastener attachment bond (43) only in the elastic region (bonds 43 may engage second void region 78, the elastomeric material 74, or both ¶ 0059, ln. 6-7, implying that the fastening system may be joined to the ear in only the elastic region), wherein the fastening system comprises fastening elements (engaging surface 53) disposed outboard of the outboard ear edge (see fig. 1-2B), and wherein the fastening system overlaps with the elastic region in an overlap, wherein the fastener attachment bond is disposed in the overlap (bonds 43 that join fastening system to the ear may engage the elastomeric material and the fastening system would therefore overlap with the elastic region ¶ 0059, ln. 6-7). 
Lam fails to disclose wherein the fastening system overlaps with the elastic region in an overlap by a maximum overlap distance of 5% of a width of the elastic region. 
Gibbs teaches (fig. 1, 5-6) an absorbent article (diaper 10) in the same field of endeavor comprising a discrete ear (fastener tab 32) wherein a fastening (see second elastic region 306 and grip 310) system overlaps with the elastic region (see first elastic region 302) in an overlap (central region 314, see fig. 5 ¶ 0058, ln. 3-6).
Further, Gibbs teaches that the overlap distance may be selected to position and size the overlap to improve the ear’s resistance to curling or folding (¶ 0063, ln. 13-16). Thus, Gibbs proves  that the overlap distance is a result effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam such that the fastening system overlaps with the elastic region in an overlap by a maximum overlap distance of 5% of a width of the elastic region, as suggested by Gibbs in order to improve the ear’s resistance to curling or folding (Gibbs ¶ 0063, ln. 13-16).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Lam in view of Gibbs fail to teach wherein the ear comprises a length ratio of 1.75 to 3, wherein the length ratio is a maximum length of the ear at an outboard edge of the chassis bond divided by a maximum length of the fastener attachment bond. 
Kline teaches (figs. 1 and 5) an absorbent article (1) in the same field of endeavor comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051, ln. 11-12) wherein the ear is bonded to the chassis at the junction line (51) (¶ 0036, ln. 1-4) that has a maximum length (LEP, see fig. 5). The ear taught by Kline further has a fastener zone (71) that includes a fastener (70) disposed at or near its outboard edge (¶ 0052, ln. 1-3), the fastener has a maximum length (LFP) (see fig. 5, ¶ 0058, ln. 3-6) which would be equivalent to the maximum length of the fastener attachment bond as the fastener is adhered to the fastener attachment zone. Further, the maximum length of the fastener attachment bond (LFP) lies within a range from about 35% to about 65% of the maximum length of the ear at an outboard edge of the chassis bond (LEP) (¶ 0077, ln. 13-16). Thus, the ear comprises a length ratio of 1.5 to 2.9 which overlaps with the claimed range of 1.75 to 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Gibbs such that it comprises a length ratio of 1.75 to 3 as suggested by Kline in order to minimize fastening dishing and buckling/flipping of the fastening member (Kline ¶ 0077, ln. 13-16). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 2, Lam discloses (fig. 2A-B) wherein the ear further comprises a second inelastic region (second void region 78) substantially opposed to the first inelastic region (see fig. 2A, ¶ 0058, ln. 8-10), and the fastening system is disposed in both the second inelastic region and the elastic region (see fig. 2A-2B). 
Regarding claim 7, Lam discloses (fig. 2A-B) wherein the first nonwoven and/or the second nonwoven consist essentially of spunbond layers (¶ 0057, ln. 20-22). 
Regarding claim 9, Lam in view of Gibbs and further in view of Kline fail to teach wherein the ear comprises an ear area and the elastic region comprises an elastic region area, wherein said elastic region area is 80% or less of the total ear area. 
However, Lam discloses wherein said elastic region is less than the total ear area (¶ 0005, ln. 1-14) in order to provide a void region that serve as bonding locations for the ear to the chassis and a void region that serves as a bonding location for fastening system to the ear that improves cost-efficiency of the diaper by reducing unnecessary elastomeric film (¶ 0005, ln. 16-22) and in order to only provide elasticity in regions that are necessary (¶ 0004, ln. 13-25). Thus, Lam discloses that the elastic region area relative to the total ear area is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic area region of Lam such that it is 80% or less the total ear area in order to provide an elastic region with sufficient elasticity while optimizing material costs by providing regions absent of the elastomeric material where elastic character is not necessary (¶ 0004, ln. 13-25, ¶ 0005, ln. 16-22). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 21, Lam discloses wherein the fastener attachment bond is an ultrasonic bond (¶ 0059, ln. 3-6). 
Regarding claim 22, as discussed above in claim 1, Lam discloses wherein the overlap is inboard of the outboard ear edge, and wherein the fastening system is joined to the fastener attachment bond only in the elastic region (¶ 0059, ln. 6-7). Thus, since Lam discloses overlap of the fastening system at the fastener attachment bond only in the elastic region, the average load at break of the ear being at least 10% greater than an average load at break of the ear with the fastening system attachment bond in the first inelastic region is an inherent property of the ear of Lam. 
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)”. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Gibbs and further in view of Kline as applied to claim 1 above, and further in view of Roe et al. (Pub. No.: US 2007/0142806 A1), hereinafter Roe.
Regarding claim 4, Lam in view of Gibbs and further in view of Kline fail to teach wherein the first nonwoven and/or second nonwoven comprise a basis weight of 17 gsm or less. 
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19) which overlaps with the claimed range of 17 gsm or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Gibbs and further in view of Kline such that they comprise a basis weight of 17 gsm or less as suggested by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 6, Lam in view of Gibbs, in view of Kline and further in view of Roe fail to teach wherein the first nonwoven and/or second nonwoven comprise a basis weight of 14 gsm or less.
Roe teaches (fig. 1) wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19) which overlaps with the claimed range of 14 gsm or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Gibbs, in view of Kline and further in view of Roe such that they comprise a basis weight of 14 gsm or less as suggested by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Gibbs, Kline and Roe, as applied to claim 4 above, and further in view of VanGompel et al. (Pat. No.: 6,030,373), hereinafter VanGompel.
Regarding claim 5, Lam in view of Gibbs, Kline and Roe fail to teach wherein the fastening system comprises an average load at break of 24N or greater determined using a tensile test method.
VanGompel teaches (figs. 1 and 7-7A) an absorbent article (20) in the same field of endeavor wherein the fastening system (fastener 44) comprises an average load at break (peak force required to break the bond, col. 29, ln. 17) of 4487 grams or 44N (see Table 1, average peak force of code B) which falls within the claimed range of 24N or greater, determined using a tensile test method (shear test procedure, col. 30, ln. 20-21, col. 29, ln. 8-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system of Lam in view of Gibbs, Kline and Roe such that it comprises an average load at break of 24 N or greater determined using a tensile test method as taught by VanGompel in order to provide a fastening system that provides a sufficient capability to accommodate the stresses imposed by fastening the article on a wearer, while also accommodating other stresses and displacements caused by a moving wearer (VanGompel col. 1, ln. 30-34). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Gibbs, and further in view of Kline, as applied to claim 1 above, and further in view of Mansfield (Pub. No.: US 2012/0209230 A1).
Regarding claim 8, Lam in view of Gibbs and further in view of Kline fail to teach wherein the ear comprises an air permeability value of at least 1 m3/m2/min.
Mansfield teaches an absorbent article (20) in the same field of endeavor comprising an ear (42) wherein the air permeability value of the ear is between 5 and 50 m3/m2/min  (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38) which falls within the claimed range of at least 1 m3/m2/min.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Gibbs and further in view of Kline and such that it comprises an air permeability value of at least 1 m3/m2/min as taught by Mansfield in order to provide an ear that is breathable (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claims 10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lam, in view of Thomas et al. (Pub. No.: US 2015/0147539 A1), in view of Kline, and further in view of Gibbs.
Regarding claim 10, Lam discloses (fig. 1, 2A-B): an absorbent article (20) comprising: 
A first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041, ln. 7-11); 
A chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043, ln. 1-4); and 
An ear (42) joined to the chassis (¶ 0056, ln. 1-8) at a chassis attachment bond (84) (¶ 0060, ln. 1-2) and comprising: 
An inboard ear edge (proximal edge 46) and an outboard ear edge (distal edge 48) (see fig. 2A, ¶ 0057, ln. 8-10); 
A laminate comprising a first nonwoven (first substrate 80) and second nonwoven (second substrate 82) and an elastomeric material (74) sandwiched between said first and second nonwovens (¶ 0057, ln. 10-12), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ln. 1-6, ¶ 0060, ln. 1-2, ¶ 0025, ln. 1-3); and 
A fastening system (50) attached only to an elastic region (region where elastomeric material 74 is present) of the ear (bonds 43 may engage second void region 78, the elastomeric material 74, or both ¶ 0059, ln. 6-7, implying that the fastening system may be joined to the ear in only the elastic region), wherein the fastening system comprises fastening elements (engaging surface 53) disposed outboard of the outboard ear edge (see fig. 1-2B), and wherein the fastening system overlaps with the elastic region in an overlap (bonds 43 that join fastening system to the ear may engage the elastomeric material and the fastening system would therefore overlap with the elastic region ¶ 0059, ln. 6-7), wherein the fastener attachment bond is at least one of an ultrasonic bond and mechanical bond (¶ 0059, ln. 3-6) and is disposed in the overlap (bonds 43 that join fastening system to the ear may engage the elastomeric material and the fastening system would therefore overlap with the elastic region ¶ 0059, ln. 6-7). 
Lam fails to disclose wherein the first and second nonwoven each comprise a basis weight of 17 gsm or less and wherein the ear comprises an average load at break of 18N or greater.
Thomas teaches a laminate that can be used in an elastic side panel of an absorbent article (¶ 0143, ln. 1-3) and thus in the same field of endeavor comprising a first and second nonwoven that each comprise a basis weight of 15 gsm (¶ 0148, ln. 13-15) which falls within the claimed range of 17 gsm or less and wherein the ear comprises an average load at break of 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 18 N or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam such that the basis weight of the first and second nonwoven is 17 gsm or less and the ear comprises an average load at break of 18 N or greater as suggested by Thomas in order to provide a sturdy laminate that can undergo pull applied by the user. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Lam in view of Thomas fail to teach wherein the ear comprises a Length Ratio of 1.75 to 3, wherein the length ratio is a maximum length of the ear at an outboard edge of the chassis bond divided by a maximum length of a fastener attachment bond.
Kline teaches (figs. 1 and 5) an absorbent article (1) in the same field of endeavor comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051, ln. 11-12) wherein the ear is bonded to the chassis at the junction line (51) (¶ 0036, ln. 1-4) that has a maximum length (LEP, see fig. 5). The ear taught by Kline further has a fastener zone (71) that includes a fastener (70) disposed at or near its outboard edge (¶ 0052, ln. 1-3), the fastener has a maximum length (LFP) (see fig. 5, ¶ 0058, ln. 3-6) which would be equivalent to the maximum length of the fastener attachment bond as the fastener is adhered to the fastener attachment zone. Further, the maximum length of the fastener attachment bond (LFP) lies within a range from about 35% to about 65% of the maximum length of the ear at an outboard edge of the chassis bond (LEP) (¶ 0077, ln. 13-16). Thus, the ear comprises a length ratio of 1.5 to 2.9 which overlaps with the claimed range of 1.75 to 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Thomas such that it comprises a length ratio of 1.75 to 3 as suggested by Kline in order to minimize fastening dishing and buckling/flipping of the fastening member (Kline ¶ 0077, ln. 13-16).  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Lam in view of Thomas and further in view of Kline fail to teach wherein the fastening system overlaps with the elastic region in an overlap by a maximum overlap distance of 5% of a width of the elastic region.
Gibbs teaches (fig. 1, 5-6) an absorbent article (diaper 10) in the same field of endeavor comprising a discrete ear (fastener tab 32) wherein a fastening (see second elastic region 306 and grip 310) system overlaps with the elastic region (see first elastic region 302) in an overlap (central region 314, see fig. 5 ¶ 0058, ln. 3-6).
Further, Gibbs teaches that the overlap distance may be selected to position and size the overlap to improve the ear’s resistance to curling or folding (¶ 0063, ln. 13-16). Thus, Gibbs teaches that the overlap distance is a result effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Thomas and further in view of Kline such that the fastening system overlaps with the elastic region in an overlap by a maximum overlap distance of 5% of a width of the elastic region, as suggested by Gibbs in order to improve the ear’s resistance to curling or folding (Gibbs ¶ 0063, ln. 13-16).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 13, Lam discloses wherein the first and second nonwoven each consist essentially of spunbond layers (¶ 0057, ln. 20-22). Lam in view of Thomas, Kline and Gibbs fail to teach wherein the average load at break is 22N or greater. 
Thomas teaches wherein the average load at break is 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 22 N or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lam in view of Thomas, Kline and Gibbs such that the average load at break is 22N or greater as suggested by Thomas in order to provide a sturdy laminate that can undergo pull applied by the user.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 14, Lam in view of Thomas, Kline and Gibbs fail to teach wherein the ear is extensible by 20 mm or more at 5 N. 
Kline teaches (fig. 4, 10B) wherein the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the unstretched width WS at zero lateral load (¶ 0057, ln. 1-9). The reference width is the width of the fastening member from inboard extensible zone extent (86) to fastener zone inboard edge (88) (see fig. 4, ¶ 0057, ln. 1-4) which can be approximated as the width P minus width M (see fig. 10B). This reference width would thus have an unstretched width of 48 mm (see table, ¶ 0094). Thus, wherein the fastening member is extensible under a load of 8.0N of at least 60%, the reference width is extensible by 28.8 mm. One of ordinary skill in the art before the effective filing date of the claimed invention could reasonably conclude that the ear is extensible by 20 mm or more at 5 N. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Thomas, Kline and Gibbs such that it is extensible by 20 mm or more at 5N as suggested by Kline in order to provide an extensible ear that can be pulled during application and use (Kline ¶ 0003, ln. 15-16). 
Regarding claim 16, Lam in view of Thomas, Kline and Gibbs fail to teach wherein the average load at break is 30 N or greater
Thomas teaches wherein the average load at break is 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 30 N or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lam in view of Thomas, Kline and Gibbs such that the average load at break is 30N or greater as suggested by Thomas in order to provide a sturdy laminate that can undergo pull applied by the user.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claims 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Thomas, Kline and Gibbs, as applied to claim 10 above, and further in view of Roe.
Regarding claim 12, Lam in view of Thomas, Kline and Gibbs fail to teach wherein the first nonwoven and the second nonwoven each comprise a basis weight of 14 gsm or less, and wherein the average load at break is 22 N or greater. 
Thomas teaches wherein the average load at break is 3100 gram force or about 30 N (see table 1, sample 4) which falls within the claimed range of 22 N or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lam in view of Thomas, Kline and Gibbs such that the average load at break is 22N or greater as suggested by Thomas in order to provide a sturdy laminate that can undergo pull applied by the user.
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19) which overlaps with the claimed range of 14 gsm or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Thomas, Kline and Gibbs such that they comprise a basis weight of 14 gsm or less as suggested by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 15, Lam in view of Thomas, Kline and Gibbs fail to teach wherein the basis weight of the first and/or second nonwoven is 12 gsm or less. 
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19) which overlaps with the claimed range of 12 gsm or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first nonwoven and/or the second nonwoven of Lam in view of Thomas, Kline and Gibbs such that they comprise a basis weight of 12 gsm or less as suggested by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 17, Lam in view of Thomas, Kline and Gibbs fail to teach wherein the basis weight of the first nonwoven is different than the basis weight of the second nonwoven. 
Roe teaches (fig. 1) an absorbent article (diaper 20) in the same field of endeavor comprising an ear (side panels 30) comprising a first nonwoven and a second nonwoven (¶ 0050, ln. 1-2), wherein the first nonwoven and/or second nonwoven comprise a basis weight of 10 gsm to 40 gsm (¶ 0050, ln. 17-19). The use of the language “and/or” suggests that the basis weight of the first nonwoven can be different than the basis weight of the second nonwoven. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lam in view of Thomas, Kline and Gibbs such that the basis weight of the first nonwoven is different than the basis weight of the second nonwoven as taught by Roe in order to provide a suitable nonwoven for the ear (Roe ¶ 0050, ln. 1-19). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam, in view of Mansfield, in view of Kline and further in view of Gibbs.
Regarding claim 18, Lam discloses (fig. 1, 2A-B): an absorbent article (20) comprising: 
A first waist region (36), a second waist region (38), a crotch region (37) disposed between the first and second waist regions (¶ 0041, ln. 7-11); 
A chassis (22) comprising a topsheet (24), a backsheet (26), and an absorbent core (28) disposed between the topsheet and backsheet (¶ 0043, ln. 1-4); and 
An ear (42) joined to the chassis (¶ 0056, ln. 1-8) at a chassis attachment bond (84) (¶ 0060, ln. 1-2) and comprising a laminate comprising a first nonwoven (first substrate 80) and second nonwoven (second substrate 82) and an elastomeric material (74) sandwiched between said first and second nonwovens (¶ 0057, ln. 10-12), wherein the laminate further comprises a plurality of ultrasonic bonds (43, 84) (¶ 0059, ln. 1-6, ¶ 0060, ln. 1-2, ¶ 0025, ln. 1-3); and 
Wherein a fastening system (50) is attached to the ear only in an elastic region of the ear by a fastener attachment bond (43) (bonds 43 may engage second void region 78, the elastomeric material 74, or both ¶ 0059, ln. 6-7, implying that the fastening system may be joined to the ear in only the elastic region), wherein the fastener system comprises fastening elements (engaging surface 53) disposed outboard of the outboard ear edge (see fig. 1-2B), and wherein the fastening system overlaps with the elastic region in an overlap, wherein the fastener attachment bond is disposed in the overlap (bonds 43 that join fastening system to the ear may engage the elastomeric material and the fastening system would therefore overlap with the elastic region ¶ 0059, ln. 6-7).  
Lam fails to disclose wherein the ear comprises an Air Permeability Value of at least about 1 m3/m2/min. 
Mansfield teaches an absorbent article (20) in the same field of endeavor comprising an ear (42) wherein the air permeability value of the ear is between 5 and 50 m3/m2/min  (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38) which falls within the claimed range of at least 1 m3/m2/min.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Kline and such that it comprises an air permeability value of at least 1 m3/m2/min as taught by Mansfield in order to provide an ear that is breathable (¶ 0016, ln. 1-3, ¶ 0054, ln. 34-38). 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Lam in view of Mansfield fail to teach a length ratio of 1.75 to 3, wherein the Length Ratio is a maximum length of the ear at an outboard edge of the chassis bond divided by a maximum length of a fastener attachment bond. 
Kline teaches (figs. 1 and 5) an absorbent article (1) in the same field of endeavor comprising a discrete ear (fastening member 50a also sometimes known as ears, abstract) (fastening member may be a discrete component affixed to a portion of chassis 10 along a line suggested on the left side of fig. 1, ¶ 0051, ln. 11-12) wherein the ear is bonded to the chassis at the junction line (51) (¶ 0036, ln. 1-4) that has a maximum length (LEP, see fig. 5). The ear taught by Kline further has a fastener zone (71) that includes a fastener (70) disposed at or near its outboard edge (¶ 0052, ln. 1-3), the fastener has a maximum length (LFP) (see fig. 5, ¶ 0058, ln. 3-6) which would be equivalent to the maximum length of the fastener attachment bond as the fastener is adhered to the fastener attachment zone. Further, the maximum length of the fastener attachment bond (LFP) lies within a range from about 35% to about 65% of the maximum length of the ear at an outboard edge of the chassis bond (LEP) (¶ 0077, ln. 13-16). Thus, the ear comprises a length ratio of 1.5 to 2.9 which overlaps with the claimed range of 1.75 to 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam such that it comprises a length ratio of 1.75 to 3 as suggested by Kline in order to minimize fastening dishing and buckling/flipping of the fastening member (Kline ¶ 0077, ln. 13-16).  
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Lam in view of Mansfield and further in view of Kline fail to teach wherein the fastener system overlaps with the elastic region in an overlap by a maximum overlap distance of 5% of a width of the elastic region.
Gibbs teaches (fig. 1, 5-6) an absorbent article (diaper 10) in the same field of endeavor comprising a discrete ear (fastener tab 32) wherein a fastening (see second elastic region 306 and grip 310) system overlaps with the elastic region (see first elastic region 302) in an overlap (central region 314, see fig. 5 ¶ 0058, ln. 3-6).
Further, Gibbs teaches that the overlap distance may be selected to position and size the overlap to improve the ear’s resistance to curling or folding (¶ 0063, ln. 13-16). Thus, Gibbs teaches that the overlap distance is a result effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Mansfield and further in view of Kline such that the fastening system overlaps with the elastic region in an overlap by a maximum overlap distance of 5% of a width of the elastic region, as suggested by Gibbs in order to improve the ear’s resistance to curling or folding (Gibbs ¶ 0063, ln. 13-16).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 19, Lam in view of Mansfield, Kline and Gibbs fail to teach wherein the ear is extensible by 20 mm or more at 5 N. 
Kline teaches (fig. 4, 10B) wherein the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the unstretched width WS at zero lateral load (¶ 0057, ln. 1-9). The reference width is the width of the fastening member from inboard extensible zone extent (86) to fastener zone inboard edge (88) (see fig. 4, ¶ 0057, ln. 1-4) which can be approximated as the width P minus width M (see fig. 10B). This reference width would thus have an unstretched width of 48 mm (see table, ¶ 0094). Thus, wherein the fastening member is extensible under a load of 8.0N of at least 60%, the reference width is extensible by 28.8 mm. One of ordinary skill in the art before the effective filing date of the claimed invention could reasonably conclude that the ear is extensible by 20 mm or more at 5 N. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Mansfield, Kline and Gibbs such that it is extensible by 20 mm or more at 5N as suggested by Kline in order to provide an extensible ear that can be pulled during application and use (Kline ¶ 0003, ln. 15-16). 
Regarding claim 19, Lam in view of Mansfield, Kline and Gibbs fail to teach wherein the ear is extensible by 50 mm or more at 10 N. 
Kline teaches (fig. 4, 10B) wherein the fastening member is extensible under a load of 8.0 N of least about 60% where the percentage is calculated as the amount of extension of a reference width (WS) / the unstretched width WS at zero lateral load (¶ 0057, ln. 1-9). The reference width is the width of the fastening member from inboard extensible zone extent (86) to fastener zone inboard edge (88) (see fig. 4, ¶ 0057, ln. 1-4) which can be approximated as the width P minus width M (see fig. 10B). This reference width would thus have an unstretched width of 48 mm (see table, ¶ 0094). Thus, wherein the fastening member is extensible under a load of 8.0N of at least 60%, the reference width is extensible by 28.8 mm. One of ordinary skill in the art before the effective filing date of the claimed invention could reasonably conclude that the ear is extensible by 50 mm or more at 10 N. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ear of Lam in view of Mansfield, Kline and Gibbs such that it is extensible by 50 mm or more at 10N as suggested by Kline in order to provide an extensible ear that can be pulled during application and use (Kline ¶ 0003, ln. 15-16). 

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Applicant argues, page 7-13, that the specification demonstrates unexpected results achieved for the configuration of “the fastening system to be joined to the ear at a fastener attachment bond only in the elastic region”. As discussed in the rejection above, Lam discloses a fastening system joined to the ear at a fastener attachment bond in only the elastic region. Applicant points to table 3 and table 7 which show that when the specimen is gripped inside the elastic region, the average load at break improved by at least 10% and by at least 40% in some cases. Applicant compares the average load at break for shapes A, D and G, however, to establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). While tables 3 and 7 show Average Loads at Break for positive Z dimensions, applicant fails to compare a sufficient number of tests for Z dimensions less than -1 mm. Thus, additional tests are required to show criticality of bonding only in the elastomeric region and the burden to show unexpected results as required by MPEP §716.02 has not been met.
Applicant argues, page 13-14, that the basis weights of the first nonwoven and/or the second nonwoven provide an unexpected result. Applicant points to the specification (p. 17, ln. 17-22). However, the passage indicated by applicant further discloses that the Average Load at Break may be obtained when a first and second nonwoven comprise 12 gsm or less or from about 8 gsm to about 17 gsm. Thus, criticality for 17 gsm or less (claim 4) or 14 gsm or less (claim 6) has not been expressed as similar results are achievable with nonwovens with basis weight 12 gsm or less. 
Applicant argues, page 14-16, that the Shear Test procedure of VanGompel is irrelevant to the average load at break in claim 5. However, as discussed above in claim 5, VanGompel discloses a tensile test method. 
Regarding new claim 22, applicant argues, page 18-19, that the prior art does not disclose the fastening system overlapping with the elastic region inboard of the outboard ear edge. However, as discussed above, Lam discloses that the fastening system overlaps with the elastic region, which is inboard of the outboard ear edge. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                       /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781